Exhibit 10.33

 

BIOSANTE PHARMACEUTICALS, INC.

 

DESCRIPTION OF EXECUTIVE OFFICER
COMPENSATION ARRANGEMENTS

 

BioSante Pharmaceuticals, Inc. has entered into employment agreements with each
of its executive officers, copies of which agreements have been filed with the
Securities and Exchange Commission, as exhibits to BioSante’s annual report on
Form 10-K. The following is a description of oral amendments to those employment
agreements or additional oral compensation arrangements between BioSante and the
following executive officers of BioSante:

 

Name of
Executive
Officer

 

Title

 

Base
Salary

 

Bonus
Arrangements

 

Stock
Options

 

Other

Stephen M. Simes

 

Vice Chairman, President and Chief Executive Officer

 

$374,400 per year.

 

$60,000 for the year ended December 31, 2004 paid in January 2006.

 

Stock options to purchase shares of BioSante common stock are granted from time
to time in the sole discretion of the Compensation Committee of the BioSante
Board of Directors.

 

Under the BioSante Pharmaceuticals, Inc. 401(k) Savings Plan, participants,
including executive officers, may voluntarily request that BioSante reduce
pre-tax compensation by up to 100% (subject to certain special limitations) and
contribute such amounts to a trust. BioSante contributed an amount equal to 50%
of the amount that each participant contributed under this plan.

Executive officers receive other benefits received by other BioSante employees,
including health, dental and life insurance benefits. Executive officers also
receive an auto allowance.

Mr. Simes also receives reimbursement for excess long-term disability and excess
life insurance premiums and taxes associated with the premiums.

 

 

 

 

 

 

 

 

 

 

 

Phillip B. Donenberg

 

Chief Financial Officer, Treasurer and Secretary

 

$208,572 per year.

 

$150,000 for the year ended December 31, 2005 paid in March 2006 and $25,500 for
the year ended December 31, 2004 paid in January 2006.

 

On March 16, 2006, the Compensation Committee of the BioSante Board of Directors
granted Mr. Donenberg an option to purchase 62,500 shares of BioSante common
stock at an exercise price of $3.87 per share. Such option vests in three equal
(or as nearly equal as possible) yearly installments, with the first installment
beginning on the one-year anniversary of the date of grant.

 

Under the BioSante Pharmaceuticals, Inc. 401(k) Savings Plan, participants,
including executive officers, may voluntarily request that BioSante reduce
pre-tax compensation by up to 100% (subject to certain special limitations) and
contribute such amounts to a trust. BioSante contributed an amount equal to 50%
of the amount that each participant contributed under this plan.

Executive officers receive other benefits received by other BioSante employees,
including health, dental and life insurance benefits. Executive officers also
receive an auto allowance.

 

--------------------------------------------------------------------------------


 

Name of
Executive
Officer

 

Title

 

Base
Salary

 

Bonus
Arrangements

 

Stock
Options

 

Other

Steven J. Bell, Ph.D.

 

Vice President, Research and Pre-Clinical Development

 

$174,720 per year.

 

$35,000 for the year ended December 31, 2005 paid in March 2006 and $16,000 for
the year ended December 31, 2004 paid in January 2006.

 

Stock options to purchase shares of BioSante common stock are granted from time
to time in the sole discretion of the Compensation Committee of the BioSante
Board of Directors.

 

Under the BioSante Pharmaceuticals, Inc. 401(k) Savings Plan, participants,
including executive officers, may voluntarily request that BioSante reduce
pre-tax compensation by up to 100% (subject to certain special limitations) and
contribute such amounts to a trust. BioSante contributed an amount equal to 50%
of the amount that each participant contributed under this plan.

Executive officers receive other benefits received by other BioSante employees,
including health, dental and life insurance benefits. Executive officers also
receive an auto allowance.

 

--------------------------------------------------------------------------------